DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/11/2022, with respect to claim 7 have been fully considered and are persuasive.  The rejection of claim 7, and claims 8-11 dependent thereon has been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/11/2022, with respect to the rejection(s) of claim(s) 1 and 21 under Spivey (US 2012/0199632 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Spivey (US 2012/0199632 A1).
Regarding claim 1, Applicant’s assertion that the pins of anvil 6024 (shown in Fig. 27 for clarity but seen to be present amongst all embodiments unless otherwise stated), along with the tab 6027 do not pivotally connect the anvil to the distal closure tube 6024 are not persuasive as shown in Fig. 27 (and Figs. 39-40), the anvil 2024 (equivalent to anvil 6024) is shown to pivot between an open and closed position as the tab 2027 (equivalent to tab 6027) pivots within opening 6045 (shown as well in Figs. 39-40 wherein tab 2327 pivots within opening 2345, in addition to the pivot point 2325 pivoting within a corresponding track within the distal closure tube – seen to be the case amongst all embodiments unless otherwise stated, as the pivot point can also be seen in Fig. 27 (unlabeled)) As mentioned in Paragraphs 223, 243 and 358 which all mention wherein the tab engages with the corresponding opening to allow the jaws to pivot open and closed. 
Therefore, the assertion that the anvil of Spivey is not pivotally connected to at least the distal closure tube is not persuasive.
Regarding Applicant’s argument concerning wherein the articulation actuator of Spivey (articulation cables 6146, 6150, 6152 and 6144) are not pivotally pinned to the first link between the proximal and distal points thereof, The Office concedes that the none of the articulation cables 6146, 6150, 6152 and 6144 are pivotally pinned to the first link between proximal and distal locations thereon as the articulation cables, while running through the closure tube assembly 6009, are not pinned thereto. 
However, Spivey does disclose wherein the articulation cables 6146, 6150, 6152 and 6144, in conjunction with pivot pins 6122 (seen to be on both sides of the longitudinal axis of the device due to the references to a plurality of pins, thereby keeping symmetry of the device)(see Fig. 128), that function as the means to articulate the elongated shaft assembly 6008, see Paragraphs 360-363 detailing the mechanism of articulating the elongated shaft assembly with the mentioned articulation cables and pivot pins, wherein the articulation cables are manipulated to deflect the elongated shaft assembly either left or right, or up and down via the pivot pins allowing for such movement) pivotally pinned to said first link (pinned via pivot pins 6122, see Fig. 128, see also Paragraph 360) at a location between said first link proximal end and said first link distal (see Examiner’s Diagram of Fig. 128 below showing wherein the pivot pin 6122 is between the distal-most end of the intermediate closure tube joint 6043 and is seen to be distal of the proximal end of the intermediate closure tube joint 6043 to allow the entire joint to deflect) end to apply articulation motions thereto (see Paragraphs 360-363 detailing the mechanism of articulating the elongated shaft assembly with the mentioned articulation cables and pivot pin), and wherein axial movement of said axially movable articulation actuator only in a proximal axial direction causes articulation of said end effector frame assembly in a first articulation direction and articulation of said axially movable articulation actuator only in a distal axial direction causes articulation of said end effector frame assembly in a second articulation direction (moving articulation cables in an initial proximal direction causes deflection of the end effector in a first direction, and wherein moving the same cables a direction opposite the initial direction will cause deflection of the end effector in a second direction that is opposite the first direction).
As the articulation cables function in conjunction with the pivot pins 6122, the combined elements are seen to comprise a singular actuator to cause the closure tube assembly to deflect with respect to the proximal closure tube.
However, if the articulation actuator were defined to recite a structure of a single elongate shaft as shown in Figs. 6-7, Spivey would not expressly disclose such a feature.
Regarding claim 21, Applicant’s assertion that the proximal pivot pin of Spivey does not couple to the right link corner portion and left link corner portion of the intermediate closure tube joint 6043 and extend therebetween is not persuasive.
As can be seen in Fig. 129 of Spivey, the proximal pivot pin (including at least a portion of upper pivot link 6044U), while not disclosed to be coupled in a direct abutment to the right link corner portion or left link corner portion of the intermediate closure tube joint 6043, the fact that the proximal pivot link is located within the intermediate closure tube joint and pinned thereto form an indirect coupling to all portions of the intermediate closure tube joint 6043 since all elements are connected by the intermediate closure tube joint 6043. Additionally, since the proximal pivot pin must extend at least partially through an outer wall surface of the intermediate closure tube joint 6043 to connect to the upper pivot link 6044U, combined with the placement of the pivot pin between the right link corner and left link corner, along the longitudinal axis of the device, the proximal pivot pin is seen to extend between the right link corner and left link corner of the intermediate closure tube joint 6043 as shown below in Examiner’s Diagram of Fig. 129_Claim 21. It is noted that unless a direct abutment-type interaction is recited, such a connection is within the broadest structural interpretation of the claim language as presented.
Regarding the argument that the articulation cables do not interface with the proximal pivot pin, as can be seen in Paragraphs 356-357 and 360-363, the entirety of the closure tube assembly is able to be deflected both laterally, as well as up and down due to actuation the articulation cables. As the proximal pivot pin connects the intermediate closure tube joint 6043 to the proximal closure tube joint 6040 to be deflected relative thereto about the proximal pivot pin connected to the upper pivot link 6044U. 
Applicant’s arguments with respect to claim(s) 21 regarding Shelton IV have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Shelton IV was not relied upon to teach wherein the pivot pin extends between the two opposing arms.
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7 Spivey discloses the invention of claim 2, Spivey further discloses a drive member (closure portion of the elongated shaft assembly 2008 on spine assembly 2047, see Paragraph 374), that applies a drive motion to the surgical end effector (see Paragraphs 374)
However, while Spivey discloses a drive member that is responsible for opening the anvil (see Paragraph 355 and 358), Spivey does not expressly disclose wherein said drive member extends between said right proximal link and said left proximal link.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6, 13-14, and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spivey (US 2012/0199632 A1)(previously of record)
Regarding claim 1, Spivey discloses:
A surgical instrument (see Figs. 127-130, seen as the main embodiment of the invention, referring to additional embodiments to highlight features not clearly shown in Figs. 127-130 but seen to be present therein unless otherwise stated), comprising: 
a surgical end effector (end effector 6012, see Fig. 127) comprising an end effector frame assembly (proximal extension of anvil 6024, see Examiner’s Diagram of Fig. 27 below, noting that the proximal extension of the anvil is present amongst all embodiments, and is only referred to in Fig. 27 to show clarity of the feature); and 
a proximal shaft segment defining a shaft axis (proximal closure tube 6040, see Fig. 127), wherein said proximal shaft segment is attached to said end effector frame assembly by an articulation system (elongated shaft assembly 6008, seen to comprise closure tube assembly 6009, see Figs. 129-130, see also Paragraph 356) to facilitate articulation of said end effector frame assembly relative to said proximal shaft segment about an articulation axis that is transverse to said shaft axis (see Paragraph 356 mentioning the closure tube assembly 6009 allows the end effector (and thereby the proximal extension of the anvil 6024) to be deflected along an axis transverse to the longitudinal axis), wherein said articulation system comprises: 
a first link (intermediate closure tube joint 6043, see Fig. 130) comprising: 
a first link proximal end pivotally coupled to said proximal shaft segment (see Examiner’s Diagram of Fig. 130 below illustrating wherein the intermediate closure tube joint 6043 is pivotally coupled to the proximal closure tube about a pin, see Paragraph 356 mentioning wherein the closure tube assembly (of which the intermediate joint segment is a part of) is able to deflect along an axis transverse to the longitudinal axis); and 
a first link distal end (see Examiner’s Diagram of Fig. 130 below showing the location of the intermediate joint distal end), wherein said articulation system further comprises: 
a second link (distal closure tube 6042, see Fig, 130), comprising: 
a second link proximal end pivotally coupled to said first link distal end (see Examiner’s Diagram of Fig. 130 below showing a connection between the intermediate joint segment 6043 and distal closure tube 6042 about a pin 6046R, see Paragraph 357 mentioning wherein the two tubes can pivot relative to one-another); and 
a second link distal end pivotally coupled to said end effector frame assembly (see Paragraph 375 mentioning wherein distal closure tube 6042 couples to the proximal extension of the anvil 6024 about a tab 6027 (as the proximal connection element of the anvil), see for reference Figs. 27 and 39 showing wherein the tab interfaces with opening 2045 (equivalent to opening 6045 in Figs. 127-130) and is able to be pivoted therein to allow the anvil to open and close – it is also noted that the proximal extension of the anvil 6024 contains two pins seen clearly in Figs. 39-40 which are seen to be present in all embodiments unless otherwise stated and aid in allowing the anvil to pivot open and closed), wherein said articulation system further comprises:
an axially movable articulation actuator (articulation cables 6146, 6150, 6152 and 6144, and pivot pins 6122, see Fig. 128 that function as the means to articulate the elongated shaft assembly 6008, see Paragraphs 360-363 detailing the mechanism of articulating the elongated shaft assembly with the mentioned articulation cables and pivot pins, wherein the articulation cables are manipulated to deflect the elongated shaft assembly either left or right, or up and down via the pivot pins allowing for such movement) pivotally pinned to said first link (pinned via pivot pins 6122, see Fig. 128, see also Paragraph 360) at a location between said first link proximal end and said first link distal (see Examiner’s Diagram of Fig. 128 below showing wherein the pivot pin 6122 is between the distal-most end of the intermediate closure tube joint 6043 and is seen to be distal of the proximal end of the intermediate closure tube joint 6043 to allow the entire joint to deflect) end to apply articulation motions thereto (see Paragraphs 360-363 detailing the mechanism of articulating the elongated shaft assembly with the mentioned articulation cables and pivot pin), and wherein axial movement of said axially movable articulation actuator only in a proximal axial direction causes articulation of said end effector frame assembly in a first articulation direction and articulation of said axially movable articulation actuator only in a distal axial direction causes articulation of said end effector frame assembly in a second articulation direction (moving articulation cables in an initial proximal direction causes deflection of the end effector in a first direction, and wherein moving the same cables a direction opposite the initial direction will cause deflection of the end effector in a second direction that is opposite the first direction)

    PNG
    media_image1.png
    644
    568
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 27


    PNG
    media_image2.png
    537
    995
    media_image2.png
    Greyscale

Examiner’s Diagram of Fig. 130


    PNG
    media_image3.png
    636
    1073
    media_image3.png
    Greyscale

Examiner’s Diagram of Fig. 128
Regarding claim 2, Spivey discloses the invention of claim 1, Spivey further discloses:
Wherein said first link comprises: 
a right proximal link (see Examiner’s Diagram of Fig. 129_Links below showing wherein the intermediate closure tube joint has a right proximal link), comprising: 
a right proximal link proximal end pivotally coupled to said proximal shaft segment on a right side of said shaft axis (see Examiner’s Diagram of Fig. 129_Links below showing wherein the intermediate closure tube joint has a right proximal link having a proximal end that is coupled to the proximal closure tube 6040 via a “Pivot Pin” as referenced in the Examiner’s Diagram of Fig. 129_Links below, positioned on the right side of the shaft axis); and
a right proximal link distal end (see Examiner’s Diagram of Fig. 129_Links below showing wherein the intermediate closure tube joint has a right proximal link having a distal end), and wherein said first link further comprises: 
a left proximal link (see Examiner’s Diagram of Fig. 129_Links below showing wherein the intermediate closure tube joint has a left proximal link), comprising: 
a left proximal link proximal end pivotally coupled to said proximal shaft segment on a left side of said shaft axis (see Examiner’s Diagram of Fig. 129_Links below showing wherein the intermediate closure tube joint has a left proximal link having a proximal end that is coupled to the proximal closure tube 6040 via a “Pivot Pin” as referenced in the Examiner’s Diagram of Fig. 129_Links below, positioned on the left side of the shaft axis); and 
a left proximal link distal end link (see Examiner’s Diagram of Fig. 129_Links below showing wherein the intermediate closure tube joint has a left proximal link having a distal end), 
wherein said second link proximal end is pivotally coupled to said right proximal link distal end and said left proximal link distal end (see Examiner’s Diagram of Fig. 129_Links below showing a connection between the distal closure tube 6042 and the intermediate closure tube joint 6043 at a pin (seen to be on both sides of the device) that allows the two joints to pivot relative to one-another as mentioned in Paragraph 357), wherein said axially movable articulation actuator is pivotally pinned to said right proximal link at a right pivot location on said right proximal link between said right proximal link proximal end and said right proximal link distal end (pivot pin 6122 is pivotally attached on the right side of the intermediate closure tube joint and the left side of the intermediate closure tube joint as Paragraph 360 mentions the presence of pivot pins, implying there being more than one pivot pin, seen to be on the side adjacent to the pivot pin 6122 shown in Fig. 128 and is located between the proximal-most point and distal-most point of the intermediate closure tube joint), and wherein said axially movable articulation actuator is pivotally pinned to said left proximal link at a left pivot location on said left proximal link between said left proximal link proximal end and said left proximal link distal end (pivot pin 6122 is pivotally attached on the right side of the intermediate closure tube joint and the left side of the intermediate closure tube joint as Paragraph 360 mentions the presence of pivot pins, implying there being more than one pivot pin, seen to be on the side adjacent to the pivot pin 6122 shown in Fig. 128 and is located between the proximal-most point and distal-most point of the intermediate closure tube joint).

    PNG
    media_image4.png
    586
    882
    media_image4.png
    Greyscale

Examiner’s Diagram of Fig. 129_Links
Regarding claim 5, Spivey discloses the invention of claim 2, Spivey further discloses wherein said second link proximal end spans transversely across said shaft axis (see Examiner’s Diagram of Fig. 129_Links above showing wherein the distal closure tube proximal and spans transversely across the shaft axis) and is pivotally coupled to said right proximal link distal end and said left proximal link distal end (distal closure tube is pivotally coupled to the intermediate closure tube joint right proximal link distal end and the left proximal link distal end as shown in Examiner’s Diagram of Fig. 129_Links above showing a connection at a pivot pin (unlabeled), see Paragraph 357)
Regarding claim 6, Spivey discloses the invention of claim 5, Spivey further discloses wherein said second link proximal end is centrally disposed between said right proximal link distal end and said left proximal link distal end (see Fig. 129 showing wherein the distal closure tube proximal ends are disposed between the boundaries of the intermediate closure tube joint distal ends without extending beyond the lateral bounds of the first link distal ends)
Regarding claim 13, Spivey discloses the invention of claim 1, Spivey further discloses wherein said second link is U-shaped (see Examiner’s Diagram of Fig. 130_U-Shape below showing wherein the proximal portion of the intermediate closure tube joint comprises a U-shape).

    PNG
    media_image5.png
    354
    403
    media_image5.png
    Greyscale

Examiner’s Diagram of Fig. 130_U-Shape
Regarding claim 14, Spivey discloses the invention of claim 2, Spivey further discloses:
Wherein said second link distal end comprises: 
a left second link arm coupled to said second link proximal end (see Examiner’s Diagram of Fig. 129_Arms below showing wherein the distal closure tube has a left second link arm coupled to the proximal end of the distal closure tube); and 
a right second link arm coupled to said second link proximal end (see Examiner’s Diagram of Fig. 129_Arms below showing wherein the distal closure tube has a right second link arm coupled to the proximal end of the distal closure tube), 
wherein said left second link arm is spaced from said right second link arm (see Examiner’s Diagram of Fig. 129_Arms below showing where a space exists between the left distal closure tube arm and the right distal closure tube arm), and wherein said left second link arm and said right second link arm are pivotally coupled to said end effector frame assembly by an end effector link pin (see Figs. 39-40 showing wherein the proximal extension of the anvil 2324 has two pins that engage in corresponding grooves (pivot points 2325) within the distal closure tube, seen to be present amongst all embodiments unless otherwise stated, referring to Figs. 39-40 for clarity of the feature)

    PNG
    media_image6.png
    352
    755
    media_image6.png
    Greyscale

Examiner’s Diagram of Fig. 129_Arms
Regarding claim 21, Spivey discloses: 
A surgical instrument (see Figs. 127-130, seen as the main embodiment of the invention, referring to additional embodiments to highlight features not clearly shown in Figs. 127-130 but seen to be present therein unless otherwise stated), comprising: 
a surgical end effector (end effector 6012, see Fig. 127); 
a shaft assembly defining a shaft axis (proximal closure tube 6040, see Fig. 127); 
an articulation joint (elongated shaft assembly 6008, seen to comprise closure tube assembly 6009, see Figs. 129-130, see also Paragraph 356) coupling said surgical end effector to said shaft assembly (see Fig. 127 showing wherein the closure tube assembly connects the end effector 6012 to the proximal closure tube 6040), wherein said articulation joint comprises:
a right proximal link (intermediate closure tube joint 6043, see Examiner’s Diagram of Fig. 129 below showing the “L-shaped” configuration of the intermediate closure tube joint 6043 on the right side of the longitudinal axis) comprising a right L-shaped link body (see Examiner’s Diagram of Fig. 129 below showing the “L-shaped” configuration of the intermediate closure tube joint 6043 on the right side of the longitudinal axis) comprising a first right link leg portion and a second right link leg portion (see Examiner’s Diagram of Fig. 129 below showing wherein the intermediate closure tube joint 6043 has a first and second leg portion on the right side of the longitudinal axis) non-movably extending from the first right link leg portion to define a right link corner portion therebetween (see Examiner’s Diagram of Fig. 129 below showing wherein the two leg portions of the intermediate closure tube joint 6043 on the right side of the longitudinal axis define a corner therebetween); 
a left proximal link (intermediate closure tube joint 6043, see Examiner’s Diagram of Fig. 129 below showing the “L-shaped” configuration of the intermediate closure tube joint 6043 on the left side of the longitudinal axis, seen to be a mirrored image of the right side of the intermediate closure tube joint on the adjacent side of the longitudinal axis) comprising a left L-shaped link body (see Examiner’s Diagram of Fig. 129 below showing the “L-shaped” configuration of the intermediate closure tube joint 6043 on the left side of the longitudinal axis, seen to be present as the left side of the intermediate closure tube joint is a mirrored image of the right side of the intermediate closure tube joint unless otherwise stated) comprising a first left link leg portion and a second left link leg portion (see Examiner’s Diagram of Fig. 129 below showing wherein the intermediate closure tube joint 6043 has a first and second leg portion on the right side of the longitudinal axis, seen to also be the case on the adjacent left side of the longitudinal axis to have a mirrored, symmetrical shape of the intermediate closure tube joint 6043) non-movably extending from the first left link leg portion to define a left link corner portion therebetween (see Examiner’s Diagram of Fig. 129 below showing wherein the two leg portions of the intermediate closure tube joint 6043 on the right side of the longitudinal axis define a corner therebetween, seen to also be the case on the adjacent left side of the longitudinal axis unless otherwise stated to allow the intermediate closure tube joint to be symmetrical); 
a proximal link pin (see Examiner’s Diagram of Fig. 129_Claim 21 below illustrating a proximal link pin) coupled to said right link corner portion and said left link corner portion (proximal link pin as illustrated in Examiner’s Diagram of Fig. 129_Claim 21 below is coupled to both the right link corner portion and left link corner portion as the proximal link pin is attached to the intermediate closure tube joint and thereby connected to all features thereon) and extending therebetween (proximal link pin as illustrated in Examiner’s Diagram of Fig. 129_Claim 21 below extends at least partially into the intermediate closure tube joint 6043 between the right proximal link and left proximal link to be inserted through one side of the intermediate closure tube joint 6043, thereby extending at least partially between the two arms of the intermediate closure tube joint);
an axially movable articulation actuator (articulation cables 6146, 6150, 6152 and 6144, and pivot pins 6122, see Fig. 128 that function as the means to articulate the elongated shaft assembly 6008, see Paragraphs 360-363 detailing the mechanism of articulating the elongated shaft assembly with the mentioned articulation cables and pivot pins, wherein the articulation cables are manipulated to deflect the elongated shaft assembly either left or right, or up and down via the pivot pins allowing for such movement) operably interfacing with said proximal link pin (pinned to the intermediate closure tube joint 6043 via pivot pins 6122, see Fig. 128, see also Paragraph 360) to apply articulation motions thereto (see Paragraphs 360-363 detailing the mechanism of articulating the elongated shaft assembly with the mentioned articulation cables and pivot pin, deflecting about the proximal pivot pin as illustrated in Examiner’s Diagram of Fig. 129_Claim 21 below); and 
a second link (distal closure tube 6042, see Fig. 129) pivotally coupled to said surgical end effector (see Paragraph 375 mentioning wherein distal closure tube 6042 couples to the proximal extension of the anvil 6024 about a tab 6027 (as the proximal connection element of the anvil), see for reference Figs. 27 and 39 showing wherein the tab interfaces with opening 2045 (equivalent to opening 6045 in Figs. 127-130) and is able to be pivoted therein to allow the anvil to open and close – it is also noted that the proximal extension of the anvil 6024 contains two pins seen clearly in Figs. 39-40 which are seen to be present in all embodiments unless otherwise stated and aid in allowing the anvil to pivot open and closed) and said right proximal link and said left proximal link (distal closure tube 6042 is coupled to both arms of the intermediate closure tube joint 6043 about pins 6046R and 6046L, see Paragraph 357 mentioning wherein the two tubes can pivot relative to one-another).


    PNG
    media_image7.png
    535
    1043
    media_image7.png
    Greyscale

Examiner’s Diagram of Fig. 129_Claim 21
Regarding claim 22, Spivey discloses the invention of claim 22, Spivey further discloses wherein said first right link leg portion defines a right proximal link end (see Examiner’s Diagram of Fig. 130_Claim 21 below showing wherein the right leg portion of the intermediate closure tube joint 6043 has a right proximal link end) wherein said second right link leg portion defines a right distal link end (see Examiner’s Diagram of Fig. 130_Claim 21 below showing wherein the right leg portion of the intermediate closure tube joint 6043 has a right distal link end), wherein said first left link leg portion defines a left proximal link end (see Examiner’s Diagram of Fig. 130_Claim 21 below showing wherein the left leg portion of the intermediate closure tube joint 6043 has a left proximal link end, seen to be a mirrored image of the right link leg of the intermediate closure tube joint 6043 for the intermediate closure tube joint 6043 to be symmetrical), wherein said second left link leg portion defines a left distal link end (see Examiner’s Diagram of Fig. 130_Claim 21 below showing wherein the left leg portion of the intermediate closure tube joint 6043 has a left distal link end, seen to be a mirrored image of the right link leg of the intermediate closure tube joint 6043 for the intermediate closure tube joint 6043 to be symmetrical), and wherein said second link is pivotally coupled to said right distal link end and said left distal link end (distal closure tube 6042 is coupled to both arms of the intermediate closure tube joint 6043 about pins 6046R and 6046L, see Paragraph 357 mentioning wherein the two tubes can pivot relative to one-another).

    PNG
    media_image8.png
    352
    914
    media_image8.png
    Greyscale

Examiner’s Diagram of Fig. 130_Claim 21
	Regarding claim 23, Spivey discloses the invention of claim 22, Spivey further discloses a distal link pin coupled to said right distal link end and said left distal link end (see Examiner’s Diagram of Fig. 129 above showing wherein the intermediate closure tube joint 6043 has a distal link pin, seen to comprise a distal link pin on both adjacent sides of the longitudinal axis to couple the intermediate closure tube joint 6043 to the distal closure tube 6042 on both sides of the longitudinal axis), wherein said distal link pin extends between said right distal link end and said left distal link end (distal link pins as shown in Examiner’s Diagram of Fig. 129_Claim 21 above is seen to extend at least partially through the outer wall of the intermediate closure tube joint 6043 to couple the intermediate tube joint to pivot links 6046R and 6046L that connect the intermediate closure tube joint 6043 to the distal closure tube 6042), and wherein said second link is pivotally coupled to said distal link pin (distal closure tube 6042 is pivotally coupled to said distal link pins via the pivot links 6046R and 6046L as shown in Examiner’s Diagram of Fig. 130 above).
	Regarding claim 24, Spivey discloses the invention of claim 23, Spivey further discloses wherein said second link comprises: 
a second link proximal end pivotally journaled on said distal link pin (see Examiner’s Diagram of Fig. 129_LinkArms below showing wherein the distal closure tube 6042 has a second link proximal end); 
a right second link arm protruding from said second link proximal end (see Examiner’s Diagram of Fig. 129_LinkArms below showing wherein the distal closure tube 6042 has a second link proximal end having a right second link arm protruding therefrom) and pivotally coupled to said surgical end effector (pivotally attached to the end effector 6012 via the tab 6027 of anvil 6024, see Figs. 27 and 39 (for clarity of the feature) showing the anvil being able to pivot relative to the distal closure tube 6042 about the tab 6027, seen to connect the same way in the embodiments shown in Figs. 127-132 unless otherwise stated); and 
a left second link arm protruding from said second link proximal end (see Examiner’s Diagram of Fig. 129_LinkArms below showing wherein the distal closure tube 6042 has a second link proximal end having a left second link arm protruding therefrom) and pivotally coupled to said surgical end effector (pivotally attached to the end effector 6012 via the tab 6027 of anvil 6024, see Figs. 27 and 39 (for clarity of the feature) showing the anvil being able to pivot relative to the distal closure tube 6042 about the tab 6027, seen to connect the same way in the embodiments shown in Figs. 127-132 unless otherwise stated).

    PNG
    media_image9.png
    514
    875
    media_image9.png
    Greyscale

Examiner’s Diagram of Fig. 129_LinkArms
Regarding claim 25, Spivey discloses the invention of claim 24, Spivey further discloses wherein said surgical end effector comprises an end effector frame (proximal extension of anvil 6024, see Examiner’s Diagram of Fig. 27_Claim 21 below, noting that the proximal extension of the anvil is present amongst all embodiments, and is only referred to in Fig. 27 to show clarity of the feature), wherein said end effector frame comprises: a right upstanding side (see Examiner’s Diagram of Fig. 27_Claim 21 below showing wherein the proximal extension of anvil 6024 has a right upstanding side on the right side of the longitudinal axis); and a left upstanding side (see Examiner’s Diagram of Fig. 27_Claim 21 below showing wherein the proximal extension of anvil 6024 has a left upstanding side on the left side of the longitudinal axis, seen to be present to allow the end proximal extension of anvil 6024 to by a symmetrical shape) spaced from said right upstanding side (see Examiner’s Diagram of Fig. 27_Claim 21 below showing a space between the right upstanding side and left upstanding side of the proximal extension of anvil 6027 where a tab 6027 is disposed therebetween), wherein said right second link arm is pivotally coupled to said right upstanding side, and wherein said left second link arm is pivotally attached to said left upstanding side (see Fig. 39 (for clarity of features also present amongst all embodiments unless otherwise stated) showing wherein the proximal extension of anvil 6024 has two pins 2325 which fits into a corresponding groove within the distal closure tube, in addition to being coupled via the tab and corresponding opening 2345, corresponding to tab 6027 into opening 6045 in Fig. 127, and tab 2027 and opening 2045 in Fig. 27, thereby pivotally coupling the proximal extension of the anvil to the distal closure tube to allow the anvil to open and close, see Paragraphs 223, 244 and 358).

    PNG
    media_image10.png
    501
    690
    media_image10.png
    Greyscale

Examiner’s Diagram of Fig. 27_Claim 21
Regarding claim 26, Spivey discloses the invention of claim 25, Spivey further discloses wherein said right upstanding side and said left upstanding side define a U-shaped cradle (see Examiner’s Diagram of Fig. 27_Claim 21 above showing wherein said right upstanding side and said left upstanding side form a U-Shaped cradle to which the tab 6027 is attached).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 12, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2012/0199632 A1) in view of Taniguchi (US 2004/0193212 A1)(previously of record)
	Regarding claim 12, Spivey discloses the invention of claim 1, Spivey further discloses:
 	Wherein said surgical end effector further comprises: 
a first jaw (anvil 6024, see Fig. 127) pivotally supported on said end effector frame assembly (see Paragraph 358 mentioning wherein the anvil is capable of opening and closing and connects to the distal closure tube through the proximal extension of the anvil to pivot relative thereto); and 
a second jaw (component 6022, see Fig. 127) 
However, Spivey does not expressly disclose wherein the second jaw is pivotally supported relative to said first jaw, wherein said first jaw and said second jaw are pivotable relative to each other between an open position and a closed position upon axial control motions applied to one of said first jaw and said second jaw.
However, in the same field of endeavor, namely surgical grasping devices comprising a pair of jaws and an articulation system therefor, Taniguchi teaches an end effector (end effector 2, see Fig. 19) comprising two jaws (jaws 21 and 22, see Fig. 19), wherein the end effector comprises opening/closing pins 9A and 10A (see Fig. 6, see also Paragraphs 66, 77 and 88) to allow the first and second jaw to pivot on the opening/closing pins with respect to one-another (see Paragraphs 66, 77 and 88)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the connection of the component of Spivey to include the attachment and actuation features (opening/closing pins 9A and 10A) as taught and suggested by Taniguchi to, in this case, allow the first and second jaw to pivot on the opening/closing pin with respect to one-another (see Taniguchi Paragraphs 66, 77 and 88)
Regarding claim 15, Spivey discloses:
A surgical instrument (see Figs. 127-130, seen as the main embodiment of the invention, referring to additional embodiments to highlight features not clearly shown in Figs. 127-130 but seen to be present therein unless otherwise stated), comprising: 
a surgical end effector (end effector 6012, see Fig. 127) comprising: 
an end effector frame assembly (proximal extension of anvil 6024, see Examiner’s Diagram of Fig. 27_Claim 21 above, noting that the proximal extension of the anvil is present amongst all embodiments, and is only referred to in Fig. 27 to show clarity of the feature); 
a first jaw (component 6022, see Fig. 127); and 
a second jaw (anvil 6024, see Fig. 127) pivotally coupled to said first jaw (see Paragraph 358 mentioning wherein the anvil is capable of opening and closing and connects to the distal closure tube through the proximal extension of the anvil to pivot relative thereto, see also Fig. 127 showing wherein the anvil is pivoted into an open configuration relative to component 6022), wherein said second jaw is pivotally movable between an open position and a closed position upon application of axial control motions to said second jaw (see Paragraphs 355 and 358 mentioning wherein the anvil is capable of opening and closing and connects to the distal closure tube through the proximal extension of the anvil to pivot relative thereto), and wherein said surgical instrument further comprises: 
a proximal shaft segment defining a shaft axis (proximal closure tube 6040, see Fig. 127), wherein said proximal shaft segment is attached to said end effector frame assembly by an articulation system (elongated shaft assembly 6008, seen to comprise closure tube assembly 6009, see Figs. 129-130, see also Paragraph 356), wherein said articulation system is configured to facilitate articulation of said end effector frame assembly relative to said proximal shaft segment about an articulation axis that is transverse to said shaft axis (see Paragraph 356 mentioning the closure tube assembly 6009 allows the end effector (and thereby the proximal extension of the anvil 6024) to be deflected along an axis transverse to the longitudinal axis), wherein said articulation system comprises: 
a right L-shaped proximal link (intermediate closure tube joint 6043, see Examiner’s Diagram of Fig. 130_Claim 15 below showing the “L-shaped” configuration of the intermediate closure tube joint 6043) comprising: 
a right link proximal end pivotally coupled to said proximal shaft segment (see Examiner’s Diagram of Fig. 130_Claim 15 below showing wherein the intermediate closure tube joint 6043 has a right link proximal end, coupled to the proximal closure tube by a pivot pin illustrated therein, see Paragraph 356 mentioning wherein the closure tube assembly (of which the intermediate joint segment is a part of) is able to deflect along an axis transverse to the longitudinal axis); and 
a right link distal end (see Examiner’s Diagram of Fig. 130_Claim 15 below showing wherein the intermediate closure tube joint 6043 has a right link distal end), and wherein said articulation system further comprises: 
a left L-shaped proximal link (intermediate closure tube joint 6043, see Examiner’s Diagram of Fi. 130_Claim 15 below, seen to comprise a mirrored image on the side adjacent to the “Right L-Shaped Proximal Link) comprising an “L-Shape”) comprising: 
a left link proximal end pivotally coupled to said proximal shaft segment (see Examiner’s Diagram of Fig. 130_Claim 15 below showing wherein the intermediate closure tube joint 6043 has a left link proximal end, coupled to the proximal closure tube by a pivot pin illustrated therein, see Paragraph 356 mentioning wherein the closure tube assembly (of which the intermediate joint segment is a part of) is able to deflect along an axis transverse to the longitudinal axis); and 
a left link distal end (see Examiner’s Diagram of Fig. 130_Claim 15 below showing wherein the intermediate closure tube joint 6043 has a left link distal end), and wherein said articulation system further comprises; 
a distal link (distal closure tube 6042, see Fig, 129), comprising: 
a distal link pivotally coupled to said right link distal end (see Examiner’s Diagram of Fig. 129_Claim 15 below showing a connection between the distal closure tube proximal end and the intermediate tube joint distal end about a pin 6046R, see also Paragraph 357) and said left link distal end (see Examiner’s Diagram of Fig. 129_Claim 15 below showing a connection between the distal closure tube proximal end and the intermediate tube joint distal end about a pin 6046L, see also Paragraph 357) and said end effector frame assembly (see Paragraph 375 mentioning wherein distal closure tube 6042 couples to the proximal extension of the anvil 6024 about a tab 6027 (as the proximal connection element of the anvil), see for reference Figs. 27 and 39 showing wherein the tab interfaces with opening 2045 (equivalent to opening 6045 in Figs. 127-130) and is able to be pivoted therein to allow the anvil to open and close – it is also noted that the proximal extension of the anvil 6024 contains two pins seen clearly in Figs. 39-40 which are seen to be present in all embodiments unless otherwise stated and aid in allowing the anvil to pivot open and closed), wherein said articulation system further comprises: 
an axially movable articulation actuator (articulation cables 6146, 6150, 6152 and 6144, and pivot pins 6122, see Fig. 128 that function as the means to articulate the elongated shaft assembly 6008, see Paragraphs 360-363 detailing the mechanism of articulating the elongated shaft assembly with the mentioned articulation cables and pivot pins, wherein the articulation cables are manipulated to deflect the elongated shaft assembly either left or right, or up and down via the pivot pins allowing for such movement), wherein said axially movable articulation actuator is pivotally pinned to said right L-shaped proximal link (pinned via pivot pins 6122, see Fig. 128, see also Paragraph 360) at a location between said right link proximal end and said right link distal end (see Examiner’s Diagram of Fig. 128_Claim 15 below showing wherein the pivot pin 6122 is between the distal-most end of the intermediate closure tube joint 6043 and is seen to be distal of the proximal end of the intermediate closure tube joint 6043 to allow the entire joint to deflect) to apply articulation motions thereto (see Paragraphs 360-363 detailing the mechanism of articulating the elongated shaft assembly with the mentioned articulation cables and pivot pin), wherein said axially movable articulation actuator is pivotally pinned to said left L-shaped proximal link (pinned via pivot pins 6122, present on both sides of the longitudinal axis as per the mention of “pivot pins 6122” implying more than one pin are present, see Fig. 128, see also Paragraph 360) at another location between said left link proximal end and said left link distal end (see Examiner’s Diagram of Fig. 128_Claim 15 below showing wherein the pivot pins 6122 are between the distal-most end of the intermediate closure tube joint 6043 and is seen to be distal of the proximal end of the intermediate closure tube joint 6043 to allow the entire joint to deflect) to apply articulation motions thereto (see Paragraphs 360-363 detailing the mechanism of articulating the elongated shaft assembly with the mentioned articulation cables and pivot pins), and wherein said surgical instrument further comprises: 
a drive member (closure portion of the elongated shaft assembly 2008 on spine assembly 2047, see Paragraph 374) coupled to said second jaw (closure portion of the elongated shaft assembly 2008 coupled indirectly to the anvil 6024 in order to cause the anvil to open and close, see Paragraph 374) to apply said axial control motions thereto (see Paragraph 374).

    PNG
    media_image11.png
    515
    1117
    media_image11.png
    Greyscale

Examiner’s Diagram of Fig. 130_Claim 15

    PNG
    media_image12.png
    510
    845
    media_image12.png
    Greyscale

Examiner’s Diagram of Fig. 129_Claim 15

    PNG
    media_image3.png
    636
    1073
    media_image3.png
    Greyscale

Examiner’s Diagram of Fig. 128_Claim 15
However, Spivey does not expressly disclose wherein said first jaw is pivotally coupled to said end effector frame assembly, wherein said first jaw is pivotally movable between an open position and a closed position.
However, in the same field of endeavor, namely surgical grasping devices comprising a pair of jaws and an articulation system therefor, Taniguchi teaches an end effector (end effector 2, see Fig. 19) comprising two jaws (jaws 21 and 22, see Fig. 19), wherein the end effector comprises opening/closing pins 9A and 10A (see Fig. 6, see also Paragraphs 66, 77 and 88) to allow the first and second jaw to pivot on the opening/closing pins with respect to one-another (see Paragraphs 66, 77 and 88)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the connection of the component of Spivey to include the attachment and actuation features (opening/closing pins 9A and 10A) as taught and suggested by Taniguchi to, in this case, allow the first and second jaw to pivot on the opening/closing pin with respect to one-another (see Taniguchi Paragraphs 66, 77 and 88)
Regarding claim 16, the combination of Spivey and Taniguchi disclose the invention of claim 15, Spivey further discloses wherein said second link is U-shaped (see Examiner’s Diagram of Fig. 130_U-Shape above showing wherein the proximal portion of the intermediate closure tube joint comprises a U-shape).
Regarding claim 17, the combination of Spivey and Taniguchi disclose the invention of claim 15, Spivey further discloses wherein said proximal shaft segment comprises: a proximal outer shaft tube defining an outer diameter (proximal closure tube 6040, see Fig. 127); and 
a proximal retainer member (lower pivot link 6044L, see Fig. 130 showing wherein the lower pivot link 6044L extends distally from the proximal closure tube) protruding distally from a distal end of said proximal outer shaft tube (pivot link 6044L, see Fig. 130 showing the lower pivot link extending distally from the proximal closure tube), wherein said proximal retainer member is pivotally coupled to said end effector frame assembly (lower pivot link 6044L is pivotally coupled to the proximal extension element of anvil 6024 through both the intermediate closure tube joint 6043 and the distal closure tube 6042, see Paragraph 357 mentioning wherein the lower pivot link is able to pivot) to facilitate articulation of said end effector frame assembly relative to said proximal retainer member about said articulation axis (see Paragraph 357 mentioning wherein the lower pivot link 6044L is used as a connection for the distal closure tube to be able to pivot the end effector), wherein said right link proximal end is pivotally coupled to said proximal retainer member (see Examiner’s Diagram of Fig. 130_Claim 15 above showing the distal closure tube 6042 is attached to the lower pivot link by a pivot pin), and wherein said left link proximal end is pivotally coupled to said proximal retainer member (see Examiner’s Diagram of Fig. 130_Claim 15 above showing the distal closure tube 6042 attached to the lower pivot link by the same pivot pin)
Regarding claim 19, the combination of Spivey and Taniguchi disclose the invention of claim 17, Spivey further discloses wherein said right L- shaped proximal link and said left L-shaped proximal link do not extend outward beyond said outer diameter of said proximal outer shaft tube (see Examiner’s Diagram of Fig. 130_Claim 15 above showing the intermediate closure tube joint proximal ends are disposed within the outer boundaries of the proximal closure tube 6040 without extending beyond the lateral bounds thereof)
Regarding claim 20, the combination of Spivey and Taniguchi disclose the invention of claim 19, Spivey further discloses wherein said right L- shaped proximal link defines a right radiused outer surface located between said right proximal link proximal end and said right proximal link distal end, and wherein said left L-shaped proximal link defines a left radiused outer surface located between said left proximal link proximal end and said left proximal link distal end (see Examiner’s Diagram of Fig, 130_Claim 15 above showing the right and left proximal links of the intermediate closure tube joint each define a radiused outer surface between the proximal link ends)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2011/0071561 A1 to Prestel, US 2015/0119901 A1 to Steege and US 2017/0245933 A1 to Graham all disclose surgical grasping devices having a deflectable end effector
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795